
	
		IV
		House Calendar No. 143
		111th CONGRESS
		1st Session
		H. RES. 922
		[Report No.
		  111–377]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 19, 2009
			Mr. King of New York
			 (for himself, Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Daniel E. Lungren of California,
			 Mr. Rogers of Alabama,
			 Mr. McCaul,
			 Mr. Dent, Mr. Bilirakis, Mr.
			 Broun of Georgia, Mrs. Miller of
			 Michigan, Mr. Olson,
			 Mr. Cao, and
			 Mr. Austria) submitted the following
			 resolution; which was referred to the
			 Committee on Homeland
			 Security
		
		
			December 15, 2009
			Additional sponsors: Mr.
			 Thornberry and Mr. Kline of
			 Minnesota
		
		
			December 15, 2009
			Reported with amendments, referred to the House Calendar,
			 and ordered to be printed
			Strike out all after the resolving clause and
			 insert the part printed in italic
		
		RESOLUTION
		Directing the Secretary of Homeland
		  Security to transmit to the House of Representatives all information in the
		  possession of the Department of Homeland Security relating to the Department’s
		  planning, information sharing, and coordination with any state or locality
		  receiving detainees held at Naval Station, Guantanamo Bay, Cuba on or after
		  January 20, 2009.
	
	
		That the House of Representatives directs
			 the Secretary of Homeland Security to transmit to the House of Representatives,
			 not later than 14 days after the date of adoption of this resolution, copies of
			 any portions of all documents, records, memoranda, correspondence, and
			 communications in the possession of the Department of Homeland Security,
			 including all component agencies, regarding the Department’s planning,
			 information sharing, and coordination with any State or locality in the United
			 States, including New York City, that has received or will receive detainees
			 held at Naval Station, Guantanamo Bay, Cuba on or after January 20,
			 2009.
		
	
		
			That
			 the House of Representatives directs the Secretary of Homeland Security to
			 transmit to the House of Representatives, not later than 14 days after the date
			 of adoption of this resolution, copies of the notifications by the Department
			 of Homeland Security to the Governor of any State to which a detainee will be
			 transferred, and any official correspondence between the Governor of that State
			 and the Department of Homeland Security, including all component agencies,
			 regarding the Department’s planning, information sharing, and coordination with
			 any State or locality in the United States, including New York City, that has
			 received or will receive detainees held at Naval Station, Guantanamo Bay, Cuba
			 on or after January 20, 2009.Amend the title so as to read:
	 Resolution directing the Secretary of Homeland Security to transmit to
	 the House of Representatives certain information relating to the Department of
	 Homeland Security’s planning, information sharing, and coordination with any
	 State or locality receiving detainees held at Naval Station, Guantanamo Bay,
	 Cuba on or after January 20, 2009..
	
		December 15, 2009
		Reported with amendments, referred to the House Calendar,
		  and ordered to be printed
	
